DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed April 28, 2021.  Claim 1 has been amended.  Claims 2-4 have been cancelled.  Claim 22 remains withdrawn.  Claims 1, 5, 7 and 9-21 are currently pending and under examination.

This application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2017/053961, filed September 28, 2017, which claims the benefit of U.S. provisional patent applications No. 62/402183, filed September 30, 2016, 62/420233, filed November 10, 2016, and 62/456511, filed February 8, 2017.


Withdrawal of Rejections:


	The rejection of claims 1-7 and 9-21 under 35 U.S.C. 103 as being unpatentable over Burton et al., is withdrawn.

New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 5, 7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (IDS; A Phase 3 Trial of Sebelipase Alfa in Lysosomal Acid Lipase Deficiency, The New England Journal of Medicine, Vol. 373, No. 11, (Sept. 10, 2015), pp. 1010-1020), in view of Flores-Contreras et al. (Treatment with pirfenidone for two years decreases fibrosis, cytokine levels and enhances CB2 gene expression in patients with chronic hepatitis C, BMC Gastroenterology, 14:131, (2014), pp. 1-11).
With regard to claims 1, 5, 7, 9-11, 13, and 17-20, Burton et al. teach a method of reducing liver fibrosis in a human patient with a lysosomal acid lipase (LAL) deficiency, and treating the human patient with the LAL deficiency, by administering a dose of 1 mg/kg sebelipase alfa via intravenous infusion once every other week to the patient for an initial period of 20 weeks (Abs.; p. 1012, Right Col., Results, Para. 3).  Liver biopsy samples are obtained at baseline from patients, all of which showed fibrosis having an Ishak score of ≥1, including bridging fibrosis with an Ishak score of 3 or 4, and cirrhosis with an Ishak score of 5 or 6 (p. 1012, Right Col., Results, Para. 3; p. 1014, Table 1).  Performance of the method results in reduction of, including a shift toward normal of: alanine aminotransferase (ALT) levels, including by about 60% or more; low density lipoprotein cholesterol (LDL-C) levels, including by about 40% or more; steatosis; and liver fat content, by about 30% or more (Table 2; Fig. 1A-C, Fig. 2A-B).  
As noted, Burton et al. teach determining a baseline Ishak score from patients, all of which showed fibrosis having a score of ≥1, including bridging fibrosis with an Ishak score of 3 
Flores-Contreras et al. teach that treatment of subjects with pirfenidone decreases fibrosis by an average of two points as determined by Ishak fibrosis stage, where the median fibrosis Ishak stage prior to treatment is 4.8±1.1 points, and the median fibrosis Ishak stage measured after 24 months of treatment is 2.8±0.7 (Abs.; p. 5, Right Col., PFD effect in liver histopathology).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Burton et al. and Flores-Contreras et al., because both teach methods of reducing liver fibrosis by administration of a compound, and measurement of baseline liver fibrosis using an Ishak fibrosis stage.  The determination of an updated Ishak fibrosis stage in a subject following treatment, including a decreased Ishak fibrosis stage of two points, is known in the art as taught by Flores-Contreras et al.  Burton et al. expressly teach obtaining a baseline Ishak score.  One would have been motivated to further obtain an endpoint Ishak score, as taught by Flores-Contreras et al., along with the performed assessments recited in Table 2 of Burton et al., to allow for comparison with the previously obtained Ishak baseline score.  As the determination of an Ishak score, including via liver biopsy, in human patients having LAL deficiency and liver fibrosis is known from the teachings of Burton et al., and as Flores-Contreras et al. teach determination of an updated Ishak fibrosis stage in the subject following treatment, an ordinary artisan would have been motivated to determine an Ishak score for patients following treatment to predictably and successfully provide additional evidence of the efficacy of treatment using sebelipase alfa when practicing the method of Burton et al.       

With regard to claim 15, as noted, Burton et al. teach administering a dose of 1 mg/kg sebelipase alfa to the patient via intravenous infusion once every other week.  While it is not specifically taught that the sebelipase alfa is administered to the patient at a dose of 3 mg/kg once weekly, it would have been routine for one of ordinary skill in the art to determine the appropriate dosage and timing of administration to result in the most favorable outcome based on the needs of each individual patient.  Additionally, it is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the dosage and timing of the infusion, including administering the sebelipase alfa to the patient at a dose of 3 mg/kg once weekly, to result in the most effective reduction of liver fibrosis and treatment of LAL deficiency possible when practicing the method as rendered obvious.
With regard to claims 12, 14, and 16, as noted, Burton et al. teach administering the dose of sebelipase alfa to the patient via intravenous infusion.  While the duration of the infusion and the total infusion volume are not specifically taught, it would have been routine for one of ordinary skill in the art to determine the most appropriate rate to infuse the sebelipase alfa, along Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the duration of the infusion, including to at least two hours, and the infusion volume, including 10 mL for a 1 to 10.9 kg patient, 25 mL for an 11 to 24.9 kg patient, 50 mL for a 25 to 49.9 kg patient, 100 mL for a 50 to 99.9 kg patient, and 250 mL for a 100 to 120.9 kg patient when 1 mg/kg sebelipase is utilized, and including 25 mL for a 1 to 10.9 kg patient, 50 mL for an 11 to 24.9 kg patient, 100 mL for a 25 to 49.9 kg patient, 250 mL for a 50 to 99.9 kg patient, and 500 mL for a 100 to 120.9 kg patient when 3 mg/kg sebelipase is utilized, to result in the safe and comfortable administration of the sebelipase alfa when practicing the method as rendered obvious.
With regard to claim 21, Burton et al. teach that the levels of liver fat content are assessed by MRI (p. 1011, Right Col., Methods, Para. 1, Line 12-15).



Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
	



Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653